State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 11, 2015                     516551
________________________________

In the Matter of KYLEE Y. and
   Others, Alleged to be
   Neglected Children.

CLINTON COUNTY DEPARTMENT OF
   SOCIAL SERVICES,
                    Respondent;

LYNN AA.,
                    Respondent.

TIMOTHY Z.,
                    Appellant.

(Proceeding No. 1.)
_______________________________             MEMORANDUM AND ORDER

In the Matter of KYLEE Y. and
   Others, Alleged to be
   Neglected Children.

CLINTON COUNTY DEPARTMENT OF
   SOCIAL SERVICES,
                    Respondent;

DONALD Y.,
                    Respondent.

TIMOTHY Z.,
                    Appellant.

(Proceeding No. 2.)
________________________________


Calendar Date:   April 29, 2015

Before:   Peters, P.J., Garry, Rose and Devine, JJ.
                              -2-                516551

                           __________


     Allan B. Cruikshank, Plattsburgh, for appellant.

      Allison W. Mussen, Clinton County Department of Social
Services, Plattsburgh, for Clinton County Department of Social
Services, respondent.

     Omshanti Parnes, Plattsburgh, attorney for the children.

                           __________


Rose, J.

      Appeals from two orders of the Family Court of Clinton
County (Lawliss, J.), entered March 11, 2013, which granted
petitioner's applications, in two proceedings pursuant to Family
Ct Act article 10, to adjudicate respondents' children to be
neglected, and modified an award of supervised visitation to
Timothy Z.

      Timothy Z. (hereinafter the father) is the father of twins,
Brandy Y. and Cedar Y. (born in 2008). Respondent Lynn AA. is
the mother of the twins and she also has two other children, who
are not the subject of this appeal, with respondent Donald Y.
Petitioner commenced these proceedings against Lynn AA. and
Donald Y. alleging that they had neglected all four of the
children, and the father appeared as a nonrespondent parent (see
Family Ct Act § 1035 [d]). Family Court determined that the
children were neglected and entered dispositional orders which,
as relevant here, provided the father with visitation supervised
by petitioner.

      The father appeals, arguing that Family Court did not have
a sound and substantial basis to name petitioner as the
supervisor of visitation. Since the March 2013 entry of the
dispositional orders on appeal, however, Family Court (Ryan, J.)
issued permanency orders terminating the father's right to
                                 -3-                  516551

visitation with his children.1 Those orders were entered in
November 2014, and it is our understanding that they have not
been appealed. Accordingly, these subsequent orders render the
appeals moot, inasmuch as the rights of the father will not be
"'directly affected by the determination of the appeal[s]'"
(Matter of Veronica P. v Radcliff A., 24 NY3d 668, 671 [2015],
quoting Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980];
see Matter of Lauren L. [Cassi M.], 79 AD3d 1172, 1172 [2010];
Matter of Ariel FF., 63 AD3d 1202, 1203 [2009]).

         Peters, P.J., Garry and Devine, JJ., concur.



      ORDERED that the appeals are dismissed, as moot, without
costs.




                                ENTER:




                                Robert D. Mayberger
                                Clerk of the Court




     1
        We take judicial notice of those orders (see Matter of
Hannah U. [Patti U.], 110 AD3d 1258, 1260 n 5 [2013]).